


Exhibit 10.12

 

bebe stores, inc.

 

RESTRICTED STOCK UNITS AGREEMENT

 

                bebe stores, inc. has granted to the individual (the
“Participant”) named in the Notice of Grant of Restricted Stock Units (the
“Notice”) to which this Restricted Stock Units Agreement (the “Agreement”) is
attached an award (the “Award”) of Restricted Stock Units upon the terms and
conditions set forth in the Notice and this Agreement.  The Award has been
granted pursuant to the bebe stores, inc. 1997 Stock Plan (the “Plan”), as
amended to the Date of Grant.  The provisions of the Plan are incorporated into
this Agreement by this reference.  By signing the Notice, the Participant: (a)
represents that the Participant has read and is familiar with the terms and
conditions of the Notice, the Plan and this Agreement, (b) accepts the Award
subject to all of the terms and conditions of the Notice, the Plan and this
Agreement, (c) agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board of Directors upon any questions arising under
the Notice, the Plan or this Agreement, and (d) acknowledges receipt of a copy
of the Notice, the Plan and this Agreement.

 


1.             DEFINITIONS AND CONSTRUCTION.

 


1.1           DEFINITIONS.  WHENEVER USED HEREIN, CAPITALIZED TERMS SHALL HAVE
THE MEANINGS ASSIGNED TO SUCH TERMS IN THE NOTICE OR AS SET FORTH BELOW:

 


(A)           “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY, AS CONSTITUTED FROM TIME TO TIME OR, IF A COMMITTEE HAS BEEN APPOINTED,
SUCH COMMITTEE.

 


(B)           “CHANGE IN CONTROL” SHALL MEAN:

 

(I)            THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANIZATION, IF MORE THAN 50%
OF THE COMBINED VOTING POWER OF THE CONTINUING OR SURVIVING ENTITY’S SECURITIES
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR OTHER REORGANIZATION
IS OWNED BY PERSONS WHO WERE NOT SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR
TO SUCH MERGER, CONSOLIDATION OR OTHER REORGANIZATION; OR

 

(II)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 


(C)           “COMPANY” MEANS BEBE STORES, INC., A CALIFORNIA CORPORATION.

 

1

--------------------------------------------------------------------------------


 


(D)           “CONSULTANT” SHALL MEANS AN INDIVIDUAL WHO PERFORMS BONA FIDE
SERVICES FOR THE COMPANY, OR PARENT OR A SUBSIDIARY AS A CONSULTANT OR ADVISOR,
EXCLUDING EMPLOYEES AND OUTSIDE DIRECTORS.

 


(E)           “EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO IS A COMMON-LAW EMPLOYEE
OF THE COMPANY, A PARENT OR A SUBSIDIARY.

 


(F)            “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE VALUE OF A
SHARE AS DETERMINED BY THE BOARD OF DIRECTORS, IN ITS SOLE DISCRETION, SUBJECT
TO THE FOLLOWING:

 

(I)            IF, ON SUCH DATE, THERE IS A PUBLIC MARKET FOR THE STOCK, THE
FAIR MARKET VALUE OF A SHARE SHALL BE THE CLOSING SALE PRICE OF A SHARE (OR THE
MEAN OF THE CLOSING BID AND ASKED PRICES OF A SHARE IF THE STOCK IS SO QUOTED
INSTEAD) AS QUOTED ON THE NASDAQ NATIONAL MARKET, THE NASDAQ SMALL-CAP MARKET OR
SUCH OTHER NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM
CONSTITUTING THE PRIMARY MARKET FOR THE STOCK, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE COMPANY DEEMS RELIABLE.  IF THE RELEVANT
DATE DOES NOT FALL ON A DAY ON WHICH THE STOCK HAS TRADED ON SUCH SECURITIES
EXCHANGE OR MARKET SYSTEM, THE DATE ON WHICH THE FAIR MARKET VALUE SHALL BE
ESTABLISHED SHALL BE THE LAST DAY ON WHICH THE STOCK WAS SO TRADED PRIOR TO THE
RELEVANT DATE, OR SUCH OTHER APPROPRIATE DAY AS SHALL BE DETERMINED BY THE BOARD
OF DIRECTORS, IN ITS SOLE DISCRETION.

 

(II)           IF, ON SUCH DATE, THERE IS NO PUBLIC MARKET FOR THE STOCK, THE
FAIR MARKET VALUE OF A SHARE SHALL BE AS DETERMINED BY THE BOARD OF DIRECTORS IN
GOOD FAITH.

 


(G)           “OUTSIDE DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD OF DIRECTORS
WHO IS NOT AN EMPLOYEE.

 


(H)           “SERVICE” SHALL MEAN SERVICE AS AN EMPLOYEE, OUTSIDE DIRECTOR OR
CONSULTANT.

 


(I)            “SHARE” SHALL MEAN ONE SHARE OF STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 8 OF THE PLAN (IF APPLICABLE).

 


(J)            “STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.

 


(K)           “SUBSIDIARY” SHALL MEAN ANY CORPORATION (OTHER THAN THE COMPANY)
IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 


1.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.

 

2

--------------------------------------------------------------------------------


 


2.             SETTLEMENT OF THE AWARD.

 


2.1           NO ADDITIONAL PAYMENT REQUIRED.  THE PARTICIPANT SHALL NOT BE
REQUIRED TO MAKE ANY ADDITIONAL PAYMENT OF CONSIDERATION UPON SETTLEMENT OF THE
AWARD.

 


2.2           ISSUANCE OF SHARES OF STOCK.  SUBJECT TO THE PROVISIONS OF
SECTION 3.5 BELOW, THE COMPANY SHALL ISSUE TO THE PARTICIPANT AS SOON AS
PRACTICABLE FOLLOWING THE DATE OF TERMINATION OF THE PARTICIPANT’S SERVICE (THE
“SETTLEMENT DATE”), A NUMBER OF WHOLE SHARES OF STOCK EQUAL TO THE NUMBER OF
RESTRICTED STOCK UNITS (AS DEFINED IN THE NOTICE).  SUCH SHARES OF STOCK SHALL
NOT BE SUBJECT TO ANY RESTRICTION ON TRANSFER OTHER THAN ANY SUCH RESTRICTION AS
MAY BE REQUIRED PURSUANT TO SECTION 3.5 OR ANY APPLICABLE LAW, RULE OR
REGULATION.

 


2.3           TAX WITHHOLDING.  AT THE TIME THE AWARD IS GRANTED, OR AT ANY TIME
THEREAFTER AS REQUESTED BY THE COMPANY, THE PARTICIPANT HEREBY AUTHORIZES
WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE PARTICIPANT, AND
OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR, ANY SUMS REQUIRED TO SATISFY
THE FEDERAL, STATE, LOCAL AND FOREIGN TAX WITHHOLDING OBLIGATIONS OF THE
COMPANY, IF ANY, WHICH ARISE IN CONNECTION WITH THE AWARD OR THE ISSUANCE OF
SHARES OF STOCK IN SETTLEMENT THEREOF.  THE COMPANY SHALL HAVE NO OBLIGATION TO
DELIVER SHARES OF STOCK UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE COMPANY
HAVE BEEN SATISFIED BY THE PARTICIPANT.

 


2.4           CERTIFICATE REGISTRATION.  THE CERTIFICATE FOR THE SHARES AS TO
WHICH THE AWARD IS SETTLED SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT,
OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE PARTICIPANT.

 


2.5           RESTRICTIONS ON GRANT OF THE AWARD AND ISSUANCE OF SHARES.  THE
GRANT OF THE AWARD AND ISSUANCE OF SHARES OF STOCK UPON SETTLEMENT OF THE AWARD
SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL,
STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES OF STOCK MAY BE
ISSUED HEREUNDER IF THE ISSUANCE OF SUCH SHARES WOULD CONSTITUTE A VIOLATION OF
ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR
REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON
WHICH THE STOCK MAY THEN BE LISTED.  THE INABILITY OF THE COMPANY TO OBTAIN FROM
ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE
COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY
SHARES SUBJECT TO THE AWARD SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE SETTLEMENT OF THE
AWARD, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY QUALIFICATIONS
THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE
LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT
THERETO AS MAY BE REQUESTED BY THE COMPANY.

 


2.6           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE SETTLEMENT OF THE AWARD.

 

3

--------------------------------------------------------------------------------


 


3.             NONTRANSFERABILITY OF THE AWARD.

 

                                Prior the Settlement Date, neither this Award
nor any Restricted Stock Unit subject to this Award shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except by will or by the laws of descent and distribution.

 


4.             EFFECT OF TERMINATION OF SERVICE.

 

                                If the Participant’s Service with the Company
terminates for any reason, the Award shall be settled as provided in Section 3. 
If the Award is subject to vesting conditions which have not been satisfied, the
Award will be forfeited as of the date of termination of Service.

 


5.             ADJUSTMENT OF SHARES.

 

                                In the event of any transaction described in
Section 9(a) of the Plan, the terms of the Restricted Stock Unit shall be
adjusted as set forth in Section 9(a) of the Plan.  In the event that the
Company is a party to a merger and consolidation, the Restricted Stock Unit
shall be subject to the agreement of merger or consolidation, as provided in
Section 9(b) of the Plan.

 


6.             RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

                                The Participant shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of this
Award until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued.  If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Company and the Participant,
the Participant’s employment is “at will” and is for no specified term.  Nothing
in this Agreement shall confer upon the Participant any right to continue in the
Service of the Company or interfere in any way with any right of the Company
Group to terminate the Participant’s Service as a Director, an Employee or a
Consultant, as the case may be, at any time.

 


7.             LEGENDS.

 

                                The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates representing shares of stock issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.

 

4

--------------------------------------------------------------------------------


 


8.             MISCELLANEOUS PROVISIONS.

 


8.1           BINDING EFFECT.  SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH
HEREIN, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS
AND ASSIGNS.

 


8.2           TERMINATION OR AMENDMENT.  THE BOARD OF DIRECTORS MAY TERMINATE OR
AMEND THE PLAN OR THE AWARD AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS
PROVIDED IN SECTION 8(B) OF THE PLAN IN CONNECTION WITH A CHANGE IN CONTROL, NO
SUCH TERMINATION OR AMENDMENT MAY ADVERSELY AFFECT THE AWARD WITHOUT THE CONSENT
OF THE PARTICIPANT UNLESS SUCH TERMINATION OR AMENDMENT IS NECESSARY TO COMPLY
WITH ANY APPLICABLE LAW OR GOVERNMENT REGULATION.  NO AMENDMENT OR ADDITION TO
THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.

 


8.3           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT OF SUCH
NOTICE) UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE UNITED STATES POST OFFICE,
BY REGISTERED OR CERTIFIED MAIL, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE
OTHER PARTY AT THE ADDRESS SHOWN BELOW THAT PARTY’S SIGNATURE OR AT SUCH OTHER
ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER
PARTY.

 


8.4           INTEGRATED AGREEMENT.  THE NOTICE AND THIS AGREEMENT CONSTITUTE
THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE COMPANY WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN AND SUPERSEDES ANY
PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES
AMONG THE PARTICIPANT AND THE COMPANY WITH RESPECT TO SUCH SUBJECT MATTER OTHER
THAN THOSE AS SET FORTH OR PROVIDED FOR HEREIN OR THEREIN.  TO THE EXTENT
CONTEMPLATED HEREIN OR THEREIN, THE PROVISIONS OF THE NOTICE AND THE AGREEMENT
SHALL SURVIVE ANY SETTLEMENT OF THE AWARD AND SHALL REMAIN IN FULL FORCE AND
EFFECT.

 


8.5           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

